Citation Nr: 1526440	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-48 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral foot disorder, to include bilateral plantar fasciitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988 and on active duty for training (ACDUTRA) from September 1987 to March 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Moreover, the issue of entitlement to service connection for tinnitus has been raised by the record in a February 2015 claim for disability compensation and related compensation benefits.  However, it has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).


A.  Additional Evidence Available

At his February 2015 hearing before the Board, the Veteran and his representative indicated that there were additional medical records available which could help the Veteran substantiate his claims on appeal.  In particular, the Veteran and his representative indicated that the following providers may have medical records pertinent to the claims on appeal: (1) McDonnell Douglas Helicopter Company, (2) TRW Safety Systems, (3) Mesa Hospital (now ARMC), and (4) Indian Health Services.  The Veteran also indicated that he recently underwent a magnetic resonance imaging (MRI) of his lumbar spine.  The Veteran acknowledged that he was planning submit this evidence for consideration at the hearing but was told not to bring it because "they thought [it had] been submitted."  Based on the foregoing, the Board agreed to hold the record open for 90 days to allow the Veteran to submit this evidence.  In June 2015, the RO, with the Veteran's assistance, attempted to procure medical records from McDonnell Douglas Helicopter Company, TRW Safety Systems, Mesa Hospital (now ARMC), and Indian Health Services.  Subsequently, it was determined that no additional records were available from McDonnell Douglas Helicopter Company and Mesa Hospital (now ARMC). 

The Board acknowledges the RO's multiple efforts to procure the various records identified by the Veteran during the pendency of the appeal.  However, the Board will allow the Veteran one final opportunity to identify all VA and non-VA healthcare providers who have treated him for his claimed disabilities.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain any available updated VA treatment records, including the recent MRI report regarding the Veteran's low back disorder.  

B.  Additional Examination Necessary

The Veteran is seeking entitlement to service connection for a bilateral foot disorder, to include bilateral plantar fasciitis, which he contends is related to his military service.

The Veteran's service treatment records are silent for any bilateral plantar fasciitis during his military service.  However, his September 1987 National Guard examination noted that he had mild, bilateral asymptomatic pes planus and the accompanying report of medical history suggested that he may have had a history of foot trouble.  In March 2006, the Veteran filed his present claim seeking entitlement to service connection for "feet problems."  During the pendency of this appeal, a diagnosis of bilateral plantar fasciitis was provided.

Under these circumstances, the Veteran must be afforded an appropriate examination to determine the etiology of any previously and currently diagnosed bilateral foot disorders, to include bilateral plantar fasciitis.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

C.  Supplemental Medical Opinion Necessary

The Veteran is seeking entitlement to service connection for bilateral hearing loss which he attributes to inservice noise exposure while working as a Power Generation Equipment Repairer while on active duty and ACDUTRA.  A review of the Veteran's post-service VA treatment records reveals that he was first diagnosed with conductive hearing loss in December 2006.  

In August 2013, the Veteran was afforded a VA audiological examination.  Based on the findings, the examiner opined that the Veteran had conductive hearing loss, bilaterally.  However, the examiner opined that she could not provide a medical opinion regarding the etiology of the Veteran hearing loss without resorting to speculation.  In particular, the examiner stated that "since there [were] no frequency[-]specific hearing levels [tested] at separation, based on the Veteran's history of significant inservice and post-service noise exposure, history of post-service ear surgery, and conductive nature of the hearing loss, it not possible to determine if the hearing loss is related to inservice noise exposure without resorting to mere speculation." 

At his February 2015 hearing before the Board, the Veteran testified that he was involved with drilling while on active duty and that he did not wear any type of sound attenuators when he worked.

Given the Veteran's contentions of exposure to loud noise while on active duty and ACDUTRA, the Board finds it necessary for the RO to obtain a supplemental medical opinion.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal, including medical records from any VA and non-VA healthcare providers who have treated him for his claimed disabilities of (1) a low back disorder; (2) a bilateral foot disorder, to include bilateral plantar fasciitis;  (3) bilateral hearing loss; (4) asthma; and (5) a psychiatric disorder, to include depression and anxiety, during the course of this appeal.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain any available updated VA treatment records, including the recent MRI report regarding the Veteran's low back disorder.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence by the RO must be documented in the electronic records.  

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the nature and etiology of any previous and currently diagnosed bilateral foot disorders, to include bilateral plantar fasciitis.  The evidence of record, in the form of electronic records, must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed.     

Following a review of the service and post-service medical records, a clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion addressing whether any previously or currently diagnosed bilateral foot disorders, to include bilateral plantar fasciitis, are related to the Veteran's military service.  Specifically, the examiner must address the medical relationship, if any, between the Veteran's previously diagnosed pes planus and the current diagnosis of plantar fasciitis.  
If the examiner finds that the Veteran currently has bilateral pes planus, the examiner must provide an opinion addressing whether the Veteran's preexisting bilateral pes planus was aggravated beyond its normal progression as a result of any period of his military service.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  A supplemental medical opinion from the examiner who conducted the August 2013 VA audiological examination must be obtained.  If the August 2013 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  

The examiner must provide clarification regarding why an etiological opinion regarding the relationship between noise exposure/acoustic trauma and conductive hearing loss cannot be made without resorting to speculation.  In providing this opinion, the examiner must address whether loud noise exposure/acoustic trauma can result in conductive hearing loss; and if not, why this is the case.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

5.  The RO must review the medical reports to ensure complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

